Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment

This office action is in response to the amendment filed on September 24, 2021.  Claims 1-5, 7-9, 11-14, 16-20 are pending and are allowable for reasons of record.

Election/Restrictions
Claim 1-5, 7-9, 11-14, 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to nonelected Invention II, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 15, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC §103
	The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park (US 2014/0170498) for claims 1-5 and 17-18 are withdrawn because Applicant’s amendments and arguments are persuasive.   The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park (US 2014/0170498) in view of Lee (Lee et al. "Graphite-FeSi alloy composites as anode materials for rechargeable lithium batteries," Journal of Power Sources 112.2 (2002): 649-654) for claims 7-10 and 13 are withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejections under 35 U.S.C. 103(a) as being unpatentable over Park (US 2014/0170498) in view of Lee (Lee et al. "Graphite-FeSi alloy composites as anode materials for rechargeable lithium batteries," Journal of Power Sources 112.2 (2002): 649-654) and Moon (US 2013/0196233) for claims 11-12 are withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejection under 35 U.S.C. 103(a) as being unpatentable over Park (US 2014/0170498) in view of Pan et al. (US 2011/0123866) for claim 14 is withdrawn because Applicant’s amendments and arguments are persuasive.  The claim rejection under 35 U.S.C. 103(a) as being unpatentable over Park (US 2014/0170498) in view of Lee (Lee et al. "Graphite-FeSi alloy composites as anode materials for rechargeable lithium batteries," Journal of Power Sources 112.2 (2002): 649-654) and Jung et al. (US 2013/0337325) for claim 16 is withdrawn because Applicant’s amendments and arguments are persuasive.  




Allowable Subject Matter
Claims 1-5, 7-9, 11-14, 16-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art of record, Park (US 2014/0170498), Hong et al. (US 2013/0059203), Shin et al. (US 2017/0104210), Chu et al. (US 2014/0272572),  and Lee  (Lee et al. "Graphite-FeSi alloy composites as anode materials for rechargeable lithium batteries," Journal of Power Sources 112.2 (2002): 649-654)   does not disclose, teach, or suggest alone or in any combination:
	A negative active material comprising:
	A plurality of core particles, each core particle comprising a silicon based alloy, wherein the silicon based alloy comprises:
An inactive matrix consisting of inactive silicon and at least one selected from the group consisting of group 2 to 14 metal elements other than silicon, and
A plurality of active silicon nanoparticles dispersed in the inactive matrix,
 Amorphous carbon nanoparticles on a surface of the core particle, the amorphous carbon nanoparticles having an average particle diameter of about 10nm or more and less than 100nm, and
An amorphous carbonaceous coating layer on at least a portion of the surface of the core particle, the amorphous carbonaceous coating layer covering the amorphous carbon nanoparticles,
Wherein the amorphous carbonaceous coating layer surrounds the surface of the core particle and covers the amorphous carbon nanoparticles, and
Wherein an average particle diameter of the core particle is greater than an average particle diameter of the amorphous carbon nanoparticles, the core particle being greater in amount than that of the amorphous carbon nanoparticles in combination with the amorphous carbonaceous layer.

Park teaches a negative active material comprising a silicon-based alloy, conductive particles on a surface of the core particle, and an amorphous carbonaceous coating layer on a surface of the core particles, but fails to teach a silicon-based alloy comprising an inactive matrix consisting of (1) an inactive silicon and at least one group 2 to 14 metal element other than silicon, and (2) a plurality of active silicon nanoparticles dispersed in the inactive matrix.   One of ordinary skill in the art would not have had a motivation to make the silicon-based alloy the claimed composition and nor would there have been an expectation of success in doing so.
Hong et al. teaches an anode active material having a core and a coating layer, where the coating layer can contain hollow nanofibers and a carbon-based material, where the core can be silicon or silicon oxide, but fails to teach a silicon-based alloy comprising an inactive matrix consisting of (1) an inactive silicon and at least one group 2 to 14 metal element other than silicon, and (2) a plurality of active silicon nanoparticles dispersed in the inactive matrix.   One of ordinary skill in the art would not have had a motivation to make the silicon-based alloy the claimed composition and nor would there have been an expectation of success in doing so.

Shin et al. teaches a negative electrode having (1) a core comprising a silicon-based alloy including a mixture of active silicon and inactive silicon, where the inactive silicon can be doped with a metal such as Ni, Co, As, Cr, Cu, fe, Mg, Mn, or Y, and (2) a shell comprising a coating layer of amorphous carbon material and lithium titanium oxide, but Shin et al. is not prior art.  Shin et al. has an AIA  filing date of October 12, 2015.  The Instant Application has an AIA  filing date of August 8, 2014.  Therefore, Shin et al. is not eligible as prior art. 

 Chu et al. teaches an anode active material comprising silicon-based alloy having active and inactive silicon, but fails to teach a core-shell concept or the specified coating composition.  Chu et al. teaches utilizing a coating of 3,4-ethylenedioxythiophene repeating unit and an oxyalkylene repeating unit.  Chu et al. clearly teaches away from the Instant inventive concept by clearly stating that when the silicon-based alloy is used as a negative active material and a conductive material is added to the coating it has negative effects on the battery.  Therefore, one of ordinary skill in the art would not have had a motivation to add a carbonaceous coating to the silicon-based alloy core and nor would there have been an expectation of success in doing so.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724     

/STEWART A FRASER/Primary Examiner, Art Unit 1724